12 F.3d 1102
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Bobby Joe BAKER, Appellant,v.Marvin T. RUNYON;  Postmaster General;  United States PostalService, Central Region Agency, Appellees.
No. 93-2865WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 23, 1993.Filed:  December 29, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Having carefully reviewed the record, we conclude the district court's grant of summary judgment to the Postmaster General is clearly correct.  We affirm for the reasons stated in the district court's order.  See 8th Cir.  R. 47B.